Citation Nr: 0417305	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-10 196	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gunshot wound to 
the right thigh, claimed as secondary to PTSD.

3.  Entitlement to service connection for chronic liver 
disease.

4.  Entitlement to service connection for a chronic dental 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to March 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran testified at a personal hearing on December 9, 
2003 before the undersigned Veterans Law Judge.  A copy of 
the transcript of this hearing has been associated with the 
record on appeal.

The Board notes that the veteran has raised a claim of 
entitlement to service connection for hypertension.  This 
claim is referred to the RO for appropriate development and 
adjudication.


REMAND

Initially, the Board notes that a significant change in the 
law occurred during the pendency of this appeal when, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  Specifically, the RO should inform 
the veteran of what is necessary for his claims for service 
connection to be granted, as well as ensure that all other 
appropriate actions under the VCAA have been taken.  The RO 
should specifically inform the veteran what actions it will 
take, what actions the veteran needs to take and should also 
inform him that he should submit all available evidence.

The veteran stated that he was treated at the VA Medical 
Center (VAMC) in Washington, DC from March 1971 to December 
1972 and the claims folder does not contain those records.  
The veteran also has indicated that he was incarcerated at 
the Federal Prison in Lewisburg, Pennsylvania from 1974 to 
1981 and that that facility will have medical records that 
are relevant to his claims.  The RO must obtain all available 
records from the VAMC Washington, DC from March 1971 to 
December 1972, and all available records from Lewisburg 
prison from 1974 to 1981.  Decisions of the Board must be 
based on all of the evidence that is known to be available.  
38 U.S.C.A. § 5103(A) (West 2002).  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA records.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 
6 Vet. App. 473 (1994).

The Board finds that the duty to assist requires that the RO 
attempt to develop and verify any stressors claimed by the 
veteran.  The Board also finds that an additional examination 
is required.  The veteran should be provided examination to 
determine the diagnosis and etiology of his claimed 
psychiatric disabilities.  The examiner must be provided the 
claims folder in advance of the examination and the examiner 
is requested to review the claims folder and service medical 
records closely.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling what is necessary for his 
claims to be granted, what evidence he 
must obtain and what evidence the RO will 
obtain, as well as informing him of the 
need to submit all available evidence.

2.  The RO should obtain all available 
treatment records of the veteran from the 
VAMC in Washington, DC dated from March 
1971 to December 1972.  If no records can 
be found, please ask for confirmation of 
that fact.

3.  The RO should obtain all available 
treatment records from the United States 
Federal Prison in Lewisburg, 
Pennsylvania, dated 1974 to 1981.  If no 
records can be found, please ask for 
confirmation of that fact.

4.  The RO should arrange for the veteran 
to be afforded an examination by a VA 
psychiatrist to determine the proper 
diagnosis(es) of all psychiatric disorders 
that are present, to specifically include 
the question of whether PTSD is present.  
If a diagnosis of PTSD is made, the 
examiner should specify for the record 
each stressor relied upon to support the 
diagnosis of PTSD.  The examiner is 
requested to review the service medical 
records, specifically the note  dated in 
April 1970 regarding "sociopathic 
personality."  If an acquired psychiatric 
disability other than PTSD is diagnosed, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran's disability, if 
any, was initially manifested during 
service or was otherwise caused by or 
aggravated by service.  The examination 
report should include the complete 
rationale for all opinions expressed.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, should be accomplished.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  

5.  If the diagnosis of PTSD is confirmed, 
the RO should then make an attempts to 
verify all claimed stressors relied upon 
by the examiner to support the diagnosis 
to include combat exposure.  The RO should 
prepare a letter asking the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors, by providing USASCRUR 
with a description of alleged stressors 
identified by the veteran.  The RO should 
provide USASCRUR with copies of personnel 
records showing service dates, duties, and 
units of assignment.

6.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




